Citation Nr: 0940970	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-01 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a low back or lumbar 
spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from April 3, 
1980 through April 2, 1983.  Pursuant to an administrative 
decision dated January 1986, the Veteran received a 
dishonorable discharge for his period of service spanning 
April 3, 1983 through June 13, 1985.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which, 
in relevant part, denied service connection for low back 
disorder.  The RO issued a notice of the decision in January 
2005, and the Veteran timely filed a Notice of Disagreement 
(NOD) in May 2005.  Subsequently, in November 2005, the RO 
provided a Statement of the Case (SOC), and the Veteran 
timely filed a substantive appeal.  The RO issued a 
Supplemental Statement of the Case (SSOC) in March 2006.

The record indicates that, in his November 2005 substantive 
appeal to the Board, the Veteran requested a hearing before 
the Board, to be held either via videoconference or before a 
Board Member, seated at the RO (i.e. Travel Board hearing).  
The Board indicates that the RO issued a letter to the 
Veteran, notifying him that the hearing would take place on 
September 14, 2007.  In August 2007, the Veteran contacted 
the RO, explaining that he could not be at the hearing due to 
his employment, and asked them to reschedule the hearing.  
The record indicates that the RO did not associate the record 
of the Veteran's request until after the September 14, 2007 
hearing date.  As such, after the Veteran did not appear at 
the hearing, the claims file was sent to the Board.  In 
October 2008, the Board remanded this claim, advising the RO 
to schedule the Veteran for another hearing.  The record 
indicates that the RO issued a letter to the Veteran, 
indicating that the hearing would take place on April 22, 
2009.  The record indicates that the Veteran did not appear 
for this hearing.  In addition, the claims file does not 
contain any written document indicating that the Veteran 
missed the hearing due to good cause.  As such, the Veteran's 
appeal will be processed as though the request for a hearing 
has been withdrawn.  See 38 C.F.R. § 20.702(d).  

In the November 2005 remand, the Board noted that, in his 
substantive appeal to the Board, the Veteran appears to raise 
an objection to the character of his discharge (dishonorable) 
from his period of service from April 3, 1983 to June 13, 
1985.  This matter is not on appeal; indeed it is an issue 
beyond the Board's purview.  If the Veteran wishes to file to 
upgrade this period of service, he must contact the Service 
Department's Board of Corrections of Military Records.  


FINDINSG OF FACT

The service treatment records do not contain any notation 
regarding diagnosis or treatment for a lumbar spine injury or 
disability; a back disorder is not apparent in the medical 
evidence of record until many years after service; the record 
of evidence contains no competent opinion indicating a nexus 
between the Veteran's claimed lumbar spine disorder and 
service.  


CONCLUSION OF LAW

Service connection for a low back or lumbar spine disorder is 
not warranted.  U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of this claim.  The VA 
has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that, in a March 2004 notice letter, the RO 
informed the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim; the 
information and evidence that the VA would seek to provide; 
and the information and evidence the claimant was expected to 
provide.  With respect to the Dingess requirements, the March 
2004 notice did not provide information regarding the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  To the extent 
that a content deficiency exists, there is no prejudice in 
issuing a final decision at this time because the 
preponderance of the evidence is against the claim for 
service connection.  Accordingly, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  The record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's service treatment records.  
The record of evidence indicates that, in a March 2004 
statement, the Veteran identified four private examiners who 
he claimed had treated his back disorder after service.  The 
claims file contains records from two of these examiners, 
specifically Dr. D.B. and Dr. K.D.  (Initials used to protect 
privacy).  In addition to Dr. D.B. and Dr. K.D., in his March 
2004 statement, the Veteran reported that he was seen in 
November 1999 by Dr. J.G.D. and at some unspecified time by 
Dr. L.L.  He indicated that he had attempted to procure 
records of this treatment from Dr. J.G.D.'s office, only to 
learn that they had been destroyed.  As such, because Dr. 
J.G.D.'s records are not in existence, the Board finds that a 
remand seeking their procurement would be futile as it would 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the Veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

The evidence of record also indicates that, in a March 2006 
letter, the RO requested that the Veteran sign and return a 
release form, allowing the VA to procure private treatment 
records from Dr. L.L.  The Veteran did not return this form 
and did not take steps to submit these records himself.  
Therefore, Dr. L.L.'s private treatment records have not been 
associated with the claims file.  As the Veteran failed to 
provide VA his consent to obtain these private medical 
records, the Board finds that the duty to assist has been 
satisfied in this instance to the extent possible and a 
remand is not necessary.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991) 
(finding that the duty to assist is not a one-way street and 
the Veteran has to cooperate to protect his interests).  

In an October 2005 statement, the Veteran's parents requested 
that the VA acquire service treatment records from Scott Air 
Force Base.  The Board notes that the record contains 
November and December 1983 service treatment records from 
Scott Air Force Base, indicating treatment for a broken leg.  

The Board notes that the Veteran was not provided a VA 
medical examination to determine the nature and etiology of 
his back disorder.  However, as will be explained more 
thoroughly in this decision, the service treatment records do 
not contain any suggestion that the Veteran suffered "an 
event, injury or disease in service," with regard to his 
back, and given the number of years that elapsed before a 
back disability was finally shown post-service, it is not 
necessary to obtain a VA medical opinion with regard to 
etiology.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Given the completely negative service treatment 
records and the absence of any contemporaneously medical or 
even lay evidence of the claimed post-service disability 
until more than 20 years after service, there is no duty to 
provide a medical examination or medical opinion.  Id.; see 
also Mclendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  With 
respect to negative evidence, the Court of Appeals for 
Veterans Claims held that the fact that there was no record 
of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  Service Connection

a.  Factual Background.  The Veteran essentially contends 
that his current back disability is due to an in-service back 
injury.  The evidence of record consists of service treatment 
records, private treatment records, and statements from the 
Veteran and his parents.

In a March 1980 service pre-enlistment medical examination 
report, the examiner did not note any abnormality involving 
the Veteran's spine or musculoskeletal system.  Subsequent 
service treatment records, for the period of the Veteran's 
honorable service, do not include any notation regarding 
diagnosis or treatment for a back injury or disorder.  
Additionally, the service treatment records for the period of 
dishonorable service, not at issue in this matter, do not 
contain any notation regarding diagnosis and treatment for a 
back disorder. 

Reviewing post-service evidence, in a November 1999 private 
treatment record, an examiner treated the Veteran for right 
hip pain.

In a January 2004 private treatment record, the Veteran 
reportedly indicated having a long history of low back pain, 
with grade 1 spondylothesis of approximately 6 to 7 
millimeters.  He also stated that he had episodes of severe 
back and leg pain with severe numbness in his legs, which 
would spontaneously diminish.  Upon neurological examination, 
the examiner found the Veteran's back to be normal with no 
numbness.  A straight leg test was negative.  The examiner 
indicated that the Veteran walked around the room very well, 
with no apparent distress.  The examiner stated that he would 
not advocate anything for the disorder at this time, except 
perhaps facet blocks and medication.  

In a March 2004 statement, the Veteran stated that he had a 
long history of low back pain.  He indicated that, during 
certain episodes, he experienced severe back and leg pain 
with severe numbness in his legs.  These episodes would 
spontaneously diminish.  In an additional statement, the 
examiner stated that, previously, he experienced incidents 
during which his back and hip would go out, causing him to be 
unable to walk.  He stated that the November 1999 private 
treatment record was written by an examiner treating him 
after one such incident.  

In a May 2005 statement, the Veteran reported that he had 
lower back pain causing a decreasing range of motion, 
difficulty upon ambulation, and muscle spasms upon forward 
bending.  He stated that he developed this condition during 
service in Germany during a field exercise.  He recalled 
that, at the time, he went to the field medic who gave him 
medication and told him to go back to his unit.  

In an October 2005 statement, the Veteran's parents said that 
the Veteran was injured at Fort Carlson when he fell off a 
tank and hurt his back.  They stated that, soon after the 
incident, he called home and talked to his mother about it.  
He also told her that he had gone to the company doctor who 
gave him some Tylenol and sent him back to his duties.  After 
his service at Fort Carlson, the Veteran was transferred to 
Germany where he was involved in a car accident which broke 
his leg.  Following the accident, in 1983, he came home from 
Germany.  While he was there, his parents took the Veteran to 
Scott Air Force Base to have his back and leg treated.  While 
at the on-base medical facility, the examiners treated his 
leg, but would not treat his back.  When asked why they were 
not treating the Veteran's back, the examiners replied that 
they were more concerned about the leg.  The Veteran's 
parents stated that his back still hurt to this day.  

In a February 2006 statement, written by the Veteran's 
representative, the Veteran reportedly contended that he 
injured his back twice during service.  As a result of these 
injuries, he experienced current low back pain including 
numbness of the legs.  He recalled that he was in an 
automobile accident in October 1983, resulting in a fracture 
of the left tibia, during his period of dishonorable service.  

b.  Law and Regulations.  Service connection may be granted 
for disability due to disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection also may be granted 
for any injury initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the injury was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  A disability may be service connected if the 
evidence of record reveals that the Veteran currently has a 
disability that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disability to service must be medical 
unless it relates to a disability that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of a chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.
 
c.  Analysis.  The Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a low back or lumbar spine disorder.  

The Board notes that the service treatment records, authored 
during the Veteran's time of honorable service, do not 
include any record of treatment for a back injury or 
disorder.  Although the Veteran has stated that he had he was 
seen for back/hip disorder in November 1999, the private 
treatment record only includes notations indicating treatment 
for Veteran's right hip pain.  The current record of evidence 
does not contain any post-service record of treatment for a 
back disorder until January 2004, over twenty years after the 
end of the Veteran's period of honorable service (April 1980 
to April 1983).  As noted above, the passage of time between 
the end of the Veteran's period of honorable service and an 
initial diagnosis for the claimed disorder weighs against the 
Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  There is no competent evidence of a nexus 
between a current back disability and any incident of 
service, to include an alleged injury.

The Board also has considered the assertions of the Veteran 
and his parents that he incurred a current back disorder 
during service.  Such lay statements are evidence of an in-
service back injury.  However, as noted above, such 
statements were provided well over 20 years after the alleged 
in-service trauma.  Indeed, in addition to the fact that the 
service treatment records are devoid of any clinical finding 
or even a complaint of a back disability, there is no 
contemporaneously recorded medical or lay evidence of a back 
injury or disability until 20 pears after service.  Under 
these circumstances, the Board finds that the preponderance 
of the evidence is against an in-service back injury.  
Moreover, none of the laypersons in question has been shown 
to possess the requisite medical training or credentials 
needed to render a diagnosis or a competent opinion as to the 
etiology of a back disorder.  Accordingly, their lay opinions 
do not constitute competent medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  In weighing the evidence, the Board places 
far greater weight or probative value on the contemporaneous 
treatment records, including the absence of complaints of 
back pain contained therein, than it does on more the recent 
statements that are inconsistent with the historical record.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the Veteran). 

The record of evidence does not contain any competent medical 
evidence suggesting a nexus between a currently diagnosed 
back disorder and the Veteran's period of honorable service.  
Without an opinion from a competent medical professional 
indicating a nexus between a currently diagnosed back 
disorder and the Veteran's period of honorable service, this 
claim must be denied.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Doctrine of Reasonable Doubt.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a back disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
Veteran's appeal must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

Entitlement to service connection for a lumbar spine disorder 
is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


